﻿
On behalf of the Government and the people of Suriname, I bring you greetings as well as congratulations on your unanimous election to the presidency of the General Assembly at its forty-fifth session.
Your diplomatic skills and insight into international affairs are well known and, indeed, widely respected. We are therefore pleased to see you in this high office and offer you our full support.
We should also like to express; our appreciation to your predecessor, Ambassador Joseph Garba, for the skilful and knowledgeable manner in which he carried out the functions of the presidency during the previous session.
Furthermore, I should like to pay a tribute to the Secretary-General, Javier Peres de Cuellar, who ones again put forth his best efforts in the performance of his tasks. We are facing an endless stream of problems, not least of which is the present situation in the Gulf region, and he meets those challenges with diplomatic tact and skill, patience and wisdom.
My delegation would like at this time to evil itself of this opportunity to bid a hearty welcome to the newest Member of our family of nations the principality of Liechtenstein. We look forward to developing and maintaining fruitful relations with this sinter nation.
It is gratifying that in a time of great changes the United Nations is resolutely carrying out its mandate and continuing to demonstrate its usefulness and importance as a legitimate vehicle for the preservation and consolidation of peace and security in the world.
It is the impartiality of the United Nations, its ability to take all legitimate interests into account, that makes it the most focal and appropriate institution for making and keeping peace.
The United Nations system, which was established on the foundation of a legal system of civilised international coexistence, has much too often been involved in achieving peace in the face of the hard reality of the balance of power and of international law and justice. 
If the 45 years of existence of this Organisation has taught us anything, it is that the United Nations is a durable and highly viable organisation and that the vision of the founding fathers was far-sighted. Now that the United Nations Charter has been fully recognised as a valid and essential guide, we cherish the hope that it can meet the challenges of the 1990s and beyond.
Two years ago I already had the pleasure of informing the Assembly about the new phase Suriname had entered into as a consequence of the genuine desire of the Surinamese people for democracy. But then it was already clear that the transformation of the political and social order would not be an easy task. In fact, diverging interests in society have been impeding the realization of the objectives set by the Government for this phase of the democratization process, in which prime consideration is given to the strengthening of a common awareness, a general societal participation and a national consensus in the interest of a sustained national development.
My Government was pleased to find that in the community a number of initiatives were being taken aimed at promoting the essential national harmony, so to respond by initiating national dialogue as a constructive consensus mechanism. This mechanism, which embodies the mobilization of all social groups, should offer possibilities to work out strategies and to discuss the implementation of programmes aimed at the realisation of our national development.
We do realise that this national development should take place within a specific institutional political and legal framework which is applicable to the entire territory and which promotes national stability, peace and security. It is obvious that without sustained national economic and social development all our efforts to reinstate and promote a constitutional democracy will be in vain. Therefore, we are convinced that our endeavours should be directed towards forging the national consensus I mentioned earlier and towards overcoming the present economic impediments.
With its vast maritime area and hinterland and its abundant natural resources, Suriname has the physical basis to provide its population with an adequate living standard. However, the present social and economic conditions in the country have a negative impact on the full utilization of its natural potentials. Of course, we are convinced that no responsible Government can, for whatever reason, simply brush aside sound expert advice with regard to the internal causes of declining productivity and increasing inflation. Indeed, my Government has seriously embarked on the national preparation of a carefully considered programme, inspired by the need both for adjustment and for stability.
We draw justification for our caution from a review of the results of adjustments which have been introduced in some countries and have had serious effects on the stability of democratic processes. Therefore, when external economic and political pressure is exerted in defiance of solemn commitments sealed in a treaty and in disregard of the historically determined complexity of our society, we do perceive not only a deviation from formal lofty principles, but also an unwarranted attempt to interfere in the decision-making process in our society.
I am well aware that my country's problems, which I have just briefly touched upon, are not unique and apply to other countries as well. This is just one illustration of the adverse tendency in international economic relations, which is characterized by an ever-increasing gap between the industrialised North and the developing countries that are faced with increased dependency on foreign development-financing and the steadily growing impoverishment of their populations. 
Many of these developing countries have ceased to grow in per capita terms, and phenomena such as poverty, misery, malnutrition and even hunger are becoming more and more a common concern of many of these countries. In most developing countries, immense human deprivation persists: 1 billion people live in absolute poverty and 900 million receive no education, while 14 million children die every year before the age of five.
During the eighteenth special session of the General Assembly,  in April, representatives of various countries from the North and the South expressed their increasing disappointment with the results of the development strategy planned for the 1980s. The expression "lost decade" strikingly illustrates the enormous disillusion with regard to the economic position of the developing countries, despite the immense technological changes and dynamic growth that characterised the development of the rich countries.
There is a growing awareness that our world is one of interdependent relationships, and that developments in one part of the world unavoidably affect other parts. Against this background it is not acceptable that islands of profusion and wealth exist in the midst of an ocean of scarcity and poverty. To reduce this gap between the rich and the poor countries it is desirable that urgent and effective measures be taken, such as the transfer of technology, the solution of the external-debt problem, access to the world trade market and adequate external financing. In this respect, my delegation hopes that the adoption of the new programme of action by the second Paris Conference on Least Developed Countries will indeed contribute to redressing the deterioration in the majority of developing countries. 
More than ever before the central role of the human factor in the development process has to be recognised. Health, nutrition, housing, population policies and other social services are a key to improving both individual welfare and successful development. Education and training, which must be available to all, are essential for improving the quality of human resources and for sustaining economic growth.
The present international situation has, after the fundamental global changes that took place at the end of the decade, entered a new era. Some of the key assumptions, as well as structures and attitudes based on policies and concepts of the cold-war era, have become obsolete and are no longer adequate to serve the needs and imperatives of today. The end of the cold war and the end of the East-West confrontation now allow far cost savings through disarmament, which, in turn, can translate into more resources for development programmes in the developing countries.
Along with the positive changes that have occurred in many parts of the world, the current turmoil and explosive situation in the Gulf region demonstrates however that relaxation of tension between the two main Powers has not embraced all areas of international relations nor has it led to a solution of one of the key international issues.
The developments in the Gulf region have not only altered the balance of power in that region, but have also altered the balance of supply and demand in the world oil market. These events have already had a tremendous effect on the economies of many developing countries, especially the non-oil-producing ones.
The Government of Suriname condemns the invasion of Kuwait and supports Security Council resolutions 660 (1990) and 661 (1990). Ha underline the principles of good-neighbourliness respect for the sovereignty, independence and territorial integrity of all States and the inadmissibility of any attempt to change a country's system of government by force.
The present crisis once again brings into focus the vulnerability of small States in terms both of their security and of their sovereignty, and the need for special regional and international mechanisms addressing potentially dangerous threats to the security and sovereignty of small States, For this reason we urge the Secretary-General to explore ways and means for the facilities to be put in place within the framework of the United Nations Charter. The present crisis also highlights the urgent need for more intensive efforts to be made for the resolution of other crises such as the question of Palestine. In our view a just and lasting settlement of the Middle East problem is not possible without fully taking into account the legitimate rights of the Palestinian people, based on Security Council resolutions 242 (1967) and 338 /1973). Having said this, we feel that a comprehensive lasting and peaceful solution to the Middle East problem should be pursued within the framework of an international  peace conference under the auspices o£ the United Nations and with the participation of all relevant parties.
Improved East-West relations have provided a positive momentum across the full range of areas control and disarmament issues. Although some hopeful bilateral agreements such as the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - IMF Treaty - have been reached and progress has been made in the fields of disarmament and confidence-building Measures, the explosive situation in the Gulf area demonstrates the sombre reality of the areas build-up. Hunan beings are not infallible, so in a strenuous situation even a well-intended decision can result in a miscalculation and lead to a serious threat to mankind, world peace and security; certainly in a situation like the one in the Gulf region, where it has already been proved that some countries do have chemical and nuclear weapons.
Many Member States have time and time again called - without significant results however - upon the international community to negotiate a binding commitment to general and complete disarmament under effective international control. Complete disarmament should include nuclear arms, chemical weapons and other weapons of mass destruction.
The Gulf crisis must have taught us at least one lesson that the proliferation of chemical and nuclear weapons must be definitely and effectively stopped. My delegation is therefore pleased to note that a large part of the work of the Conference on Disarmament at its 1990 session was devoted to the ongoing elaboration of a Multilateral convention on the stockpiling of chemical weapons.
Forces of change have indeed had »any effects and provided a powerful impetus to the struggle against domination such as the movement against apartheid in South Africa. Force, for a long period, has been the main weapon used to suppress the will of the majority of the South African people. There were more than enough weapons at the disposal of the apartheid regime and they did not lack readiness to use them against the oppressed people of South Africa. It is encouraging to note that the authorities in Pretoria have at long last accepted the inevitability of the demise of apartheid and conceded that negotiation is the only way to avoid a dangerous future. Nelson Mandela's triumphant release from prison was dramatic evidence of a changing South Africa.
My Government welcomes the joint declaration of the Government of South Africa and the African National Congress of South Africa (ANC) of 6 August 1990 and the adoption by consensus of resolution 44/244 on 17 September 1990. We look forward to the time when the phenomenon of apartheid will truly be extinct and a united, non-racial South Africa, based on the United Nations Declaration on Apartheid and its Destructive Consequences in Southern Africa has joined the Organization.
She winds of change in international understanding have also touched on Cambodia. After many years of conflict and suffering in that country the recent agreement, reached in Jakarta, to form a national council based on the United Nations peace proposal, is a sign that the parties are moving towards a more concrete and hopeful state, clearing the way for a comprehensive and durable solution. We whole-heartedly welcome this agreement and urge the world community to encourage these developments which will offer the Cambodian people new perspectives for peace, stability and security.
The prevailing level of international understanding is also having its beneficial impact on the problem of the Korean peninsula. The praiseworthy initiative of the leaders of the two States in arriving at a negotiated settlement deserves the support and encouragement of the world community. The Government of Suriname supports the aspirations of the South Korean Government to become a Member of the Organisation, as it is not unfavourably disposed towards separate membership of the two States involved in anticipation of the unification of the Korean people.
The developments in Central America have now reached a stage which nurtures hope for a durable peace in the region but it is necessary to secure stability through progress in economic and social development.
Suriname follows with great interest the preparations for the forthcoming elections in the Republic of Haiti. We cherish the hope that the electoral process will take place in a peaceful way, offering the Haitian people new hope to decide their own destiny. The nature and scope of global environmental problems are now widely known. Suriname is ready to contribute to a solution of these problems by preserving a substantial part of its rain forest. To this end, however, we have to overcome some obstacles. Our existing institutional framework regarding environmental policy has to be strengthened and supplemented while supplementary laws and regulations on the environment need to be enacted.
At the regional level/ Suriname has actively played its part in this regard within the context of the Treaty of Amazonian Co-operation.
We do hope that, during the upcoming discussions at regional and international levels, agreement will be reached with respect to solutions of problems related to the destruction of the environment.
During the seventeenth special session, held in February this year, the General Assembly adopted by consensus a Political Declaration and a Global Programme of Action regarding the problem of illicit drug trafficking and drug abuse. During that session, practically all States and different organizations paid great attention to this problem and its negative effects.
My Government has already taken measures at the national, bilateral and multilateral levels to prevent, curb and eradicate the illegal production, consumption and trafficking of narcotic drugs and psychotropic substances. We realise, though, that much remains to be done.
I am taking this opportunity to pay a tribute to the United Nations for its constructive work in this field.
The diplomatic activity pursued by the international community over many years through the United Nations has at last begun to bear fruit. This, among other matters, is mainly due to an international climate in which tensions have been eased by markedly improved relations between the two major Powers.
The international community is rediscovering the usefulness and indispensability of multilateralism. It has been given new opportunities actively to perform its task of maintenance of international peace and security. The United Nations and its principal organs are beginning to live up to the high expectations of the world community.
However, this somewhat idyllic portrayal of the changes in international political relations must not lead us to overlook the sources of international conflict that keep darkening the sky,, such as world poverty, the debt problem, environmental destruction, the rampant drug problem and the injustices that mark international economic relations. These sources, plus the recent conflict that has arisen in the Gulf region which threatens world peace, have proved clearly that expected benefits of an improved political climate are neither automatic nor balanced.
World history has shown time and again that the propensity of certain States to take unilateral action in order to further their national interests has been the greatest threat to international security because it has led to tensions, conflict and the use of military force.
The current complex and contradictory international situation makes it necessary that the peace-keeping potential of multilateralism be exploited to the fullest for the benefit of all mankind.
